DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 08/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
The drawings filed 02/26/2020 are acceptable.
Specification
Applicant is reminded that the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The abstract of the disclosure is objected to because:
	of phrases which can be implied (“are provided”).
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
As to claim 11, 
 Applicant introduced into claim 10, from which claim 11 depends, the claimed element “pixels”, however, in further dependent claim 11 only a single pixel is referenced without antecedence as to which of the aforementioned pixels is being referenced; the Examiner suggests as possible alternative corrections  “the pixels comprise[[s]]” or “[[the]] each pixel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Noelle (US 20110026367 A1; hereafter “Noelle”).

    PNG
    media_image1.png
    257
    390
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Noelle discloses an ultrasonic transducer (fig. 2) (Title “Acoustic Transducer”; [0020] “ultrasonic transducer”), comprising:
a substrate (fig. 2, substrate 3a);
a first electrode (fig. 2, first conductor region 5a) located on the substrate (fig. 2, substrate 3a);
an insulation layer (fig. 2, second substrate layer 3b with polymer layer 7) ([0026] “second substrate layer 3b, i.e., a plate which may be made of an oleophobic plastic such as polyethylene, PVC, or Teflon”; [0025] “first polymer layer 7”) located on a side of the first electrode (fig. 2, first conductor region 5a) away from the substrate (fig. 2, substrate 3a); and
a second electrode (fig. 2, second conductor region 5b) located on a side of the insulation layer (fig. 2, second substrate layer 3b, polymer layer 7) away from the first electrode (fig. 2, first conductor region 5a) and disposed opposite to the first electrode (fig. 2, first conductor region 5a), 
wherein 
the ultrasonic transducer (fig. 2) further comprises a through hole (fig. 2, channel 10) penetrating both the substrate (fig. 2, substrate 3a) and the first electrode (fig. 2, first conductor region 5a) and a chamber located in the insulation layer (fig. 2, second substrate layer 3b, polymer layer 7), 
the chamber (fig. 2, cavity 9) is opposite to the first electrode (fig. 2, first conductor region 5a) and the second electrode (fig. 2, second conductor region 5b), respectively, 
the chamber (fig. 2, cavity 9) is in communication with the through hole (fig. 2, channel 10), and 
the second electrode (fig. 2, second conductor region 5b) is not in contact with the chamber (fig. 2, cavity 9).

Regarding claim 2, which depends on claim 1,
 Noelle discloses wherein 
an orthographic projection of the first electrode (fig. 2, first conductor region 5a) on the substrate (fig. 2, substrate 3a) is at least partially overlapped with an orthographic projection of the second electrode (fig. 2, second conductor region 5b) on the substrate (fig. 2, substrate 3a), 
an orthographic projection of the chamber (fig. 2, cavity 9) on the substrate (fig. 2, substrate 3a) is at least partially overlapped with the orthographic projection of the first electrode (fig. 2, first conductor region 5a) on the substrate (fig. 2, substrate 3a) and is at least partially overlapped with the orthographic projection of the second electrode (fig. 2, second conductor region 5b) on the substrate (fig. 2, substrate 3a).

Regarding claim 3, which depends on claim 1,
 Noelle discloses wherein the first electrode (fig. 2, first conductor region 5a) is at least partially exposed in the chamber (fig. 2, cavity 9).

Regarding claim 6, which depends on claim 1,
 Noelle discloses further comprising: a protective layer (fig. 2, polymer 11) (and “second polymer layer 11”) located on a side of the second electrode (fig. 2, second conductor region 5b) away from the substrate (fig. 2, substrate 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Noelle.
Regarding claim 4, which depends on claim 1,
 Noelle teach wherein the insulation layer (specifically of second substrate layer 3b) may comprise an organic insulation layer and inorganic layer on a side of the first electrode (fig. 2, first conductor region 5a) away from the substrate (fig. 2, substrate 3a), wherein the chamber (fig. 2, cavity 9) is located in the insulation layer (specifically second substrate layer 3b) ([0016] “the substrate may include one or more layers of any other given materials, having the same or different layer thicknesses, such as glass, ceramic, metal, semiconductor, or plastics, for example. Such layers may have a polycrystalline, amorphous, organic, or inorganic design”).
Noelle does not explicitly teach the claimed order of insulation layers with the chamber in the organic layer, namely, Noelle does not explicitly state wherein the insulation layer comprises:
 an organic insulation layer, on a side of the first electrode away from the substrate; and
 an inorganic insulation layer on a side of the organic insulation layer away from the substrate,
 wherein the chamber is located in the organic insulation layer.

However:
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. 
It has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975),and see MPEP § 2144.04(VI)(C). 
Similarly, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04(VI)(A), In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955),  In re Einstein, 8 USPQ 67, and In re McNeil, 28 App. D.C. 461; and
Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP 2143(I)(E). The Examiner also notes that MPEP 2145(III)(X)(B) states “An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. “ [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421,82 USPQ2d 1385, 1397 (2007).”
In view of the above, it is the Examiner’s position that choosing an organic and an inorganic material for Noelle’s layered organic &/or non-organic insulating substrate only requires ordinary skill in the art (see prior art of record for evidence of the assessed ordinary skill) thereby providing further optimization of the insulation property as a function of thickness while also providing benefits of each type of insulating layer (exemplary noting adhesive properties, acoustical matching, flatness, mechanical strength) and that only ordinary skill in the art is required to choose whether the organic layer or the inorganic layer is closer to the second electrode (again exemplary noting the adhesiveness and/or the acoustical impedance) thereby optimizing Noelle’s transducer by the preferred materials for interfacing with various selected objects and for the particular frequency (The Examiner further emphasizing that criticality of arrangement and chosen materials is situationally dependent, including for factors not claimed, but within ordinary skill).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Noelle in view of newly cited Adachi et al (US 20070164632 A1; hereafter “Adachi”).
Regarding claim 5, which depends on claim 1,
 Noelle does not teach wherein an area of a cross section of the chamber in a plane parallel with the substrate is gradually decreased in a direction from the first electrode to the second electrode.

    PNG
    media_image2.png
    216
    390
    media_image2.png
    Greyscale

However:
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, only ordinary skill in the art is required to change the shape of a chamber. Ref. A] teach(es) most aspects of the instant invention (see above [where in the action]).  However, [Ref. A] does not explicitly teach [range limitation].  Nonetheless, the skilled artisan would know too that [range limitation] would [what this variable does, with citation if possible].  
Please note that the specification contains no disclosure of either the critical nature of the claimed chamber shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, Applicant must show that the chosen dimensions are critical, see In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, Adachi teaches an ultrasonic transducer (fig. 37) (Title “Capacitive Ultrasonic Transducer, Production Method Thereof, And Capacitive Ultrasonic Probe”) wherein an area of a cross section of the chamber (fig. 37, gap 257) in a plane parallel with the substrate (fig. 37, substrate 212) is gradually decreased in a direction from the first electrode (fig. 37, lower electrode 213) to the second electrode (fig. 37, upper electrode 214) ([0368] “The gap layer 257 besides the resin layer in the cavity is like an air layer and adjustment in height h of this gap layer 257 makes it possible to optimize acoustic impedance”).
Therefore in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adachi’s cMUT—emphasizing the chamber design thereof—with Noelle’s capacitive ultrasonic transducer thereby providing a modified chamber. The Examiner notes that such design changes have understood advantages and disadvantages including that advantageously Adachi’s design saves on material costs by rounding out the upper layers and excluding the material needed thereof as well as reducing the amount of insulative material within the chamber, and further provides a design which optimizes the surface area of interaction of the cMUT with its environment and enabling optimization of the acoustic impedance through control of the height of the chamber.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Noelle in view of newly cited Schneider et al (US 20140355376 A1; “Schneider”).
Regarding claim 7 and claim 8 and claim 9 and claim 10 and claim 11 , where claim 7 depends on claim 1 and where claim 8 depends on claim 7 and where claim 9 depends on claim 7 and where claim 10 depends on claim 9 and where claim 11 depends on claim 10,
Noelle teaches the ultrasonic transducer (fig. 2) according to claim 1.
Noelle does not explicitly teach, but reasonably suggests (at once so envisaged therefrom) to an ordinary artisan: (claim 7) an ultrasonic transducer array comprising a plurality of said ultrasonic transducer, and likewise (claim 8) wherein the plurality of the ultrasonic transducers are arranged in a matrix ([0036] “The possibility for simultaneously providing a plurality of transducers on a substrate 3 (of course, this also applies to transducers having multiple transducer elements or membranes 2), and subsequently separating these transducers by separation processes, allows such transducers to be economically manufactured”; see also [0026]; additional obviousness analysis provided). Noelle does not teach: (claim 9) A display device comprising the ultrasonic transducer and a plurality of pixels, integrated on a side of the second electrode of the ultrasonic sensor array away from the first electrode; (claim 10) wherein each of the plurality of pixels comprises a self-luminous structure; and (claim 11) wherein the pixel comprises an organic electroluminescent structure.

    PNG
    media_image3.png
    288
    485
    media_image3.png
    Greyscale

Schneider teaches a display device (details of transducer array best shown in fig. 1; see also simplified use best shown in fig. 4) (Title “Display With Backside Ultrasonic Sensor Array”) comprising
 a plurality of ultrasonic transducers (ultrasonic sensors) arranged in a matrix array (array; Examine notes as trivially at once envisaged that the array is arranged as a matrix for a display, and further trivially obvious to change a design shape and size of a display), 
 a plurality of pixels (array of pixels of visual display 4), integrated on a side of a second electrode (fig. 1, electrode 32) of the ultrasonic transducer array (array of ultrasonic sensors) ([0029] “The ultrasonic receiver 22 may include a receiver bias electrode 32 coupled to a piezoelectric receiver layer 37. The ultrasonic receiver 22 may be coupled to an array of pixel input electrodes 34 that are connected to TFT circuitry on the TFT substrate 19. An imaging surface 13 provides a surface on which a finger 40 is shown residing”,
 wherein each of the plurality of pixels comprises a self-luminous structure, and
 wherein the pixel comprises an organic electroluminescent structure ([0034] [0008] “The visual display may include liquid crystal material (e.g. an LCD panel), organic light emitting diodes (e.g. an OLED panel), one or more LEDs, or at least one cold cathode fluorescent lamp to produce an image”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider’s OLED Display with backside ultrasonic transducer array with Noelle’s ultrasonic transducers thereby providing the expected advantages of a compact design (e.g., OLED does not require a backlight), and conventional utility including for well-known fingerprint scanning and/or touch display. The Examiner further notes that the tradeoffs between the types of ultrasonic transducers (e.g., capacitive versus piezo types) are well-known in the art (for example, cMUTs can have higher bandwidth with better resolution), and only ordinary skill is required to provide a plurality of Noelle’s ultrasonic transducer arrays into a matrix array for combining with a display.
Election/Restrictions
A POSTERIORI REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Invention I:, claim(s) 1-11,
 drawn to an ultrasonic transducer.
Invention II: claim(s) 12-19, 
 drawn to a method of manufacturing an ultrasonic transducer  having the
 special technical feature(s) inclusive of “forming a through hole penetrating both the substrate and the first electrode” and “forming a chamber in the insulation layer by using the through hole, the chamber being opposite to the first electrode and the second electrode, respectively, the chamber being in communication with the through hole, and the second electrode is not in contact with the chamber”.
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention
 
because even though the inventions of these groups require some shared technical features, this Office Action establishes a posteriori (i.e., after having taken the prior art into consideration) that all of the shared technical features between Inventions I and II are known in the art and therefore said shared technical features fail to form shared technical feature(s) that define a contribution over the prior art. Additionally as further analysis, while not necessary for a Lack of Unity of invention analysis, the Examiner notes that it is common practice in US applications that a process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. In the present case at least  the product as claimed can be made by another materially different process including by making through holes in the layers prior to assembly, and that the chamber can be formed in manners other than via a through hole including by only additive means onto the substrate and electrode or as a whole component added thereon. Likewise, the claimed process is not an obvious process of making the claimed product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as put forth above. In accordance with 37 CFR 1.499, the Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The Applicant is advised that the reply to this requirement must include (i) an election of a species or invention to be further examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected invention or species.
Should the Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), the Applicant must provide reasons in support thereof. The Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by the Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Allowable Subject Matter
Claim(s) 12-19 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Examiner is in substantial agreement with Applicant provided translation of the International Search Report of corresponding PCT/CN2019085701 mailed August 5th, 2019.
Regarding independent claim 12,
 the prior art fails to disclose or motivate one skilled in the art to perform a manufacturing method of an ultrasonic transducer comprising (omissions/paraphrasing for brevity/clarity) “forming a through hole penetrating both the substrate and the first electrode” and “forming a chamber in the insulation layer by using the through hole, the chamber being opposite to the first electrode and the second electrode, respectively, the chamber being in communication with the through hole, and the second electrode is not in contact with the chamber in (further) combination with the remaining limitations of the claim.
Dependent claim(s) is/are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856